Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  143406-7                                                                                              Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  LAWRENCE TUCKER,                                                                                          Mary Beth Kelly
          Plaintiff-Appellee,                                                                               Brian K. Zahra,
                                                                                                                       Justices
  v                                                                  SC: 143406
                                                                     COA: 299191
                                                                     Macomb Cir Ct Family
                                                                     Division: 2002-001711-DC
  TAMI DEVEROUX,
           Defendant-Appellant.

  _________________________________________/
  LAWRENCE TUCKER,
          Plaintiff-Appellee,
  v                                                                  SC: 143407
                                                                     COA: 300257
                                                                     Macomb Cir Ct Family
                                                                     Division: 2002-001711-DC
  TAMI DEVEROUX,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 19, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2011                   _________________________________________
         p0829                                                                  Clerk